Citation Nr: 0202692	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  01-03 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to eligibility for Department of Veterans Affairs 
(VA) benefits.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 determination of the 
Manila Department of Veterans Affairs (VA) Regional Office 
(RO).



FINDING OF FACT

The appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant is not a veteran for purposes of entitlement to 
VA benefits.  38 U.S.C.A. §§ 101(2), 107 (West 1991); 
38 C.F.R. §§ 3.1(d), 3.8, 3.203 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the decision, the SOC, and 
the SSOC informed the appellant of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  

Factual Background

In September 1999, the appellant submitted an application for 
compensation and pension.  In support of his request, the 
appellant submitted an Affidavit For Philippine Army 
Personnel indicating that he was called to active duty on 
October 25, 1941; that from October 26, 1941, to November 1, 
1941, he was in the field; that on November 2, 1941, he was 
inducted into the USAFEE; that from April 10, 1942, to 
January 20, 1943, he was a POW at Capas Tarlac; that he was 
released from Capas Tarlac on January 21, 1943; that he 
engaged in farming from January 22, 1943, to August 7, 1945; 
and that he returned to duty at Camp Murphy on August 8, 
1945.  

The appellant also submitted his affidavit indicating that he 
was a World War II veteran and that on April 9, 1942, he 
surrendered to the Japanese forces at Bagac, Bataan.  He 
noted that he was marched to Capas Tarlac and was given 
little food until his release on December 23, 1942.  

In October 1999, the RO requested service verification from 
ARPERCEN.  In November 1999, ARPERCEN responded that the 
appellant had "no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces." 

In March 2000, the appellant submitted duplicate copies of 
previously received materials in support of his claim.  

In December 2000, the appellant submitted a Certification of 
Service Form from the General Headquarters of the Armed 
Forces of the Philippines Office of the Adjutant General, 
dated December 4, 2000.  

The certification listed the appellant's status as USAFFE.  
It further noted that the date of induction was November 2, 
1941, and that the date processed was November 8, 1945.  The 
date dropped from rolls was listed as March 31, 1946.  The 
certificate also contained a note that the appellant was a 
POW.  

In April 2001, the RO sent the additional evidence submitted 
by the appellant to ARPERCEN and requested a determination as 
to whether a change in certification was warranted.  In July 
2001, ARPERCEN indicated that no change was warranted in the 
prior negative certification.  

Analysis

The appellant's application for benefits reflects an intent 
to apply for pension and compensation.  The following 
analysis applies to each claim.

The term "veteran" refers to a person who served in the 
active military, naval or air service and who was discharged 
or released under conditions other than dishonorable.  
38 C.F.R. § 3.1(d) (2001).  Service in the Regular Philippine 
Scouts, specified service as a Philippine Scout in the 
Regular Army or in the Commonwealth Army of the Philippines, 
and certain guerrilla service is included for certain 
benefits.  38 C.F.R. § 3.8 (2001).

For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate United 
States service department under the following conditions: (1) 
the evidence is a document issued by the United States 
service department; (2) the document contains needed 
information as to length, time and character of service; and, 
(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a).

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Also, the Board notes that "[s]ervice department 
findings are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Id.; see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

Although several affidavits and statements of service are of 
record, these documents have not been confirmed or verified 
by official sources.  Rather, after development it was 
determined that he did not have service.  Based on Duro, 
these documents cannot be accepted as valid evidence of 
service.

As set out above, the United States service department 
certified that the appellant had no recognized service as a 
member of the Philippine Commonwealth Army, including 
recognized guerrillas, in the service of the United States 
Armed Forces, on two separate occasions, including after 
review of information supplied by the appellant.  The service 
department's findings as to service are binding on VA for the 
purposes of establishing service in the U.S. Armed Forces, 
Philippine Commonwealth Army, or Philippine guerrillas in the 
service of the U.S. Armed Forces.  Duro, 2 Vet. App. at 532.  
Accordingly, because he did not have recognized service, the 
appellant does not qualify for VA benefits.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; basic eligibility is precluded based upon lack 
of recognized service.  Therefore, the appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Eligibility for VA benefits is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

